     Case 4:20-cv-00445-BP Document 19 Filed 08/18/20                Page 1 of 2 PageID 486



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

BILLY W. WASS,                                   §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §     Civil Action No. 4:20-cv-00445-BP
                                                 §
AMERIGROUP TEXAS, INC.,                          §
                                                 §
        Defendant.                               §

                                             ORDER

        Before the Court is a Motion to Extend Time filed by Plaintiff Billy W. Wass (“Wass”) on

August 17, 2020. ECF No. 18. Plaintiff requests an extension of sixty days to file his amended

complaint due to a recent injury and the medication he is taking in response to that injury.

        The Court notes that Wass does not include a certificate of conference with his filing. This

certificate tells the Court if the Defendant’s lawyer opposes his request or, if Wass was not able to

confer with the Defendant’s lawyer, would document his efforts to contact her and secure her

consent to the extension of time that he requests. The Local Civil Rules of the Court require a

certificate of conference on most motions, including a motion to extend time. See Local Civil Rule

7.1(b) and (h). The Local Civil Rules of the Northern District of Texas can be accessed online at

the following address: http://www.txnd.uscourts.gov/civil-rules. The Court recognizes that Wass

is not a lawyer and is not represented by one in this case. Under these circumstances, the Court

will consider his request without requiring a certificate of conference this one time. However, the

Court cautions Wass that even though he is not represented by a lawyer, he must comply with the

Local Civil Rules, the Federal Rules of Civil Procedure, and the Federal Rules of Evidence just

like all other parties who are represented by a lawyer.
  Case 4:20-cv-00445-BP Document 19 Filed 08/18/20                 Page 2 of 2 PageID 487



       Although Wass states in his Motion that he has not read the Court’s previous Memorandum

and Opinion (ECF No. 16), it is clear from the Motion that he understands what he has to do in

order to amend his pleadings and has the capabilities to object to the time requirements imposed

by the Court. The wording of the Motion also reflects that Wass is physically able to amend his

pleading if he chooses to do so. Accordingly, for good cause shown, the Motion is GRANTED

IN PART. Wass shall file an amended complaint that complies with the Federal Rules of Civil

Procedure and addresses the deficiencies noted in the Court’s previous Memorandum and Opinion

on or before August 31, 2020. See ECF No. 16.

       The Court cautions Wass that failure to comply with this Order could result in dismissal of

this case pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

       It is so ORDERED on August 18, 2020.


                                                 ______________________________________
                                                 Hal R. Ray, Jr.
                                                 UNITED STATES MAGISTRATE JUDGE




                                                2
